IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 141 MM 2018
                                                :
                      Respondent                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 MEGAN ELIZABETH PUCHALSKI,                     :
                                                :
                      Petitioner                :


                                         ORDER



PER CURIAM

       AND NOW, this 22nd day of October, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared allocatur petition within five days.